UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2072


KOIKOI GUILAVOGUI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 27, 2010                 Decided:    May 12, 2010


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Christopher N. Lasch, Michael J. Wishnie, JEROME N. FRANK LEGAL
SERVICES ORGANIZATION, New Haven, Connecticut, for Petitioner.
Tony West, Assistant Attorney General, Thomas B. Fatouros,
Senior   Litigation  Counsel,   Jeffrey R.   Meyer,  Office  of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Koikoi    Guilavogui,      a        native       and    citizen      of    Guinea,

petitions for review of an order of the Board of Immigration

Appeals denying his motion to reopen removal proceedings.                                    We

have reviewed the administrative record and the Board’s order

and    find    no   abuse    of    discretion             in    the     Board’s         decision

declining to grant reopening.                     See 8 C.F.R. § 1003.2(a), (c)

(2009).       We therefore deny the petition for review in part for

the reasons stated by the Board.                    See In re: Guilavogui (B.I.A.

Sept. 4, 2008).           With regard to Guilavogui’s claim that the

Board should have exercised its sua sponte authority to reopen

his    removal      proceedings,         we        find        that     we     are      without

jurisdiction to review any such determination, and thus dismiss

the petition for review with respect to that claim.                                See Mosere

v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).

              Accordingly, we deny in part and dismiss in part the

petition for review.             We deny Guilavogui’s motion to transfer

the petition for review to the district court, and dispense with

oral   argument        because    the    facts       and        legal    contentions        are

adequately      presented    in    the       materials          before       the   court    and

argument would not aid the decisional process.


                                                                PETITION DENIED IN PART
                                                                  AND DISMISSED IN PART



                                              2